DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 09/09/2022. Claims 1, 7-9, and 12 have been amended and claim 10 have been cancelled. No claims have been newly added.  Accordingly, claims 1-9 and 11-14 are pending.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 09/09/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-14 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1-4, 8-11 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong Se Hoon KR20200007177A and Lee et al. US20140052660A1. See the 35 U.S.C. 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong Se Hoon KR20200007177A (henceforth Hoon) in view of Lee et al. US20140052660A1 (henceforth Lee).

Regarding claim 1,
Hoon discloses:
A plan creation apparatus comprising: a processor and a memory coupled to the processor, the processor, through execution of instructions stored in the memory, being configured to acquire an operation plan for an electrical device mounted on a vehicle and used for a service to predict a demand for electric power of the electrical device based on the operation plan;
(See Para. 0014, “an electric power can be properly distributed and supplied to a plurality of electric installations in consideration of the driving power required for the remaining driving path in the parking state of the electric truck” and Para. 0023, “ the user inputs an electric facility type and a driving priority and driving environment conditions for each electric facility in each electric facility installed in the electric truck in the electric facility setting unit 132 of the smartphone 130 (S22). For example, in the case of a food truck, electrical equipment that requires electric power while parking includes a refrigeration equipment, a freezing equipment, a cooking equipment, a lighting equipment, and the like. “ An operation plan for the electric devices in the food truck is acquired such that it takes in consideration of the driving power required for the remaining driving path of the electric truck.)
create a travel plan in which the electric power supplied to the electrical device for the service is secured based on the demand for electric power; 
(See Para. 0014, “an electric power can be properly distributed and supplied to a plurality of electric installations in consideration of the driving power required for the remaining driving path” and Para. 0024, “The power control unit 116 receives the remaining driving path through the navigation unit 131 of the smartphone 130 and calculates the driving necessary power required to drive the remaining driving path.” A travel plan is created such that the electric power supplied to the electrical devices are secured based on the demand for electric power.)
control operation of the vehicle in accordance with the travel plan, wherein the electrical device is operated by a service operator to provide the service 
(See Para. 0014, “an electric power can be properly distributed and supplied to a plurality of electric installations in consideration of the driving power required for the remaining driving path in the parking state of the electric truck” and Para. 0023, “ the user inputs an electric facility type and a driving priority and driving environment conditions for each electric facility in each electric facility installed in the electric truck in the electric facility setting unit 132 of the smartphone 130 (S22). ). For example, in the case of a food truck, electrical equipment that requires electric power while parking includes a refrigeration equipment, a freezing equipment, a cooking equipment, a lighting equipment, and the like. “ The electrical device is operated by a service operator to provide a service such as a cooking and food sales service to a customer as a business (i.e. a food truck with electrical equipment.)

Hoon discloses controlling operation of the vehicle in accordance with the travel plan, wherein the electrical device is operated by a service operator to provide a service (See Para. 0014 and 0023, wherein the service includes cooking and food sales to a customer as a business). However, Hoon does not specifically state wherein the service includes one of a visitation laundry service or a bathing service.
However, Lee teaches:
the service which is at least one of a visitation laundry service or bathing service to a customer as a business.
(See Para. 0012, “The present invention provides specialized laundry vehicles which not only are set up with the specialized equipment needed for laundry operations but in addition, go beyond that to provide efficient routing of vehicles to customer pick up locations. The term "laundry" as used herein includes all the normal functions of laundry service, including laundry, dry cleaning, alterations, laundry as part of institutional housekeeping (hotels, resorts, organizations, etc), care for leather goods and so on.” Further see Fig. 2 and Para. 0202, which includes laundry conveyors in the vehicles that are used to automatically handle laundry. The service for an electrical device mounted on a vehicle includes a laundry service.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoon to incorporate the teachings of Lee to include “the service which is at least one of a visitation laundry service or bathing service to a customer as a business” for an improved laundry system distributed across a number of vehicles (Para. 0003, Lee). Furthermore, it would have been obvious to one of the ordinary skill in the art to have modified Hoon, which is directed towards acquiring an operation plan for electrical devices mounted on a vehicle such as the cooking equipment in a food truck, to incorporate the teachings of Lee, which is directed towards having electrical devices mounted on the vehicle such as laundry equipment on a vehicle, to include the service such as a laundry service since method for the plan creation of independent claims 1, 8 and 9 is the same regardless if the service provider is a food truck or a laundry service.
	
	Regarding claim 2,
	Hoon discloses:
wherein the processor, through execution of the instructions stored in the memory, is further configured to: further predict a demand for a resource used for the service based on the operation plan; and create a travel plan in which the resource further supplied for the service is secured based further on the demand for the resource.
(See Para. 0001, “a power control system for an electric truck, and more particularly, to a power control system for supplying electric power to an electric truck of an electric truck during parking in consideration of the remaining mileage of the electric truck.” Further see Para. 0014, “an electric power can be properly distributed and supplied to a plurality of electric installations in consideration of the driving power required for the remaining driving path in the parking state of the electric truck” and Para. 0023, which predicts a demand for a resource used for the service based on the operation plan. The travel plan is created such that the service is secured based on the demand for the resource (i.e. in consideration of the driving power required for the remaining driving path).)
	
Regarding claim 3,
	Hoon discloses:
wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan including a travel route of the vehicle based further on map information. (See Para 0028, the travel plan includes a travel route from a navigation unit 131 on a smartphone 130 (See Para. 0020).)

	Regarding claim 4,
	Hoon discloses:
wherein the processor, through execution of the instructions stored in the memory, is further configured to acquire a travel route of the vehicle and to create a travel plan to travel on the acquired travel route based on map information.
(See Para 0028, the travel plan includes a travel route from a navigation unit 131 on a smartphone 130 (See Para. 0020).)

Regarding claim 8,
Hoon and Lee discloses the same limitations as recited above in claim 1.

Regarding claim 9,
Hoon and Lee discloses the same limitations as recited above in claim 1.

Regarding claim 11,
Claim 11 is automatically rejected as being directed towards non-elected species based on claim construction due to the alternative language of claim 1.

Regarding claim 13,
Hoon discloses:
wherein the electrical device does not provide any vehicle-related functions.
(See Para. 0023, the electrical devices in the food truck includes “refrigeration equipment, freezing equipment, cooking equipment, and lighting equipment”, which do not provide an vehicle-related functions. 



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon and Lee in view of Abari et al. US20200133288A1 (henceforth Abari)

Regarding claim 5,
Hoon and Lee discloses the limitations as recited above in claims 1 and 4. 
Hoon does not specifically state wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan to travel on a different travel route in a case where the travel plan to travel on the acquired travel route is not able to be created.
However, Abari teaches:
wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan to travel on a different travel route in a case where the travel plan to travel on the acquired travel route is not able to be created.
 (See Para. 0016, “ if a vehicle determines that there is an obstacle on the road ahead of the vehicle based on sensor information, the vehicle may use the information to route the vehicle along a different lane of the road or a different route“. Routing the vehicle to a different route requires an alternate travel plan to be created.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoon to incorporate the teachings of Abari to include creating a travel plan to travel on a different travel route in a case where the travel plan to travel on the acquired travel route is not able to be created in order to avoid or mitigate a situation that is recognized as dangerous or risky (Para. 0013, Abari). This would increase the safety of the passenger that is navigating autonomously to a target destination. 

Regarding claim 14,
Hoon and Lee discloses the limitations as recited above in claims 1.
Hoon does not specifically state wherein the vehicle is an autonomous vehicle.
However, Abari teaches:
wherein the vehicle is an autonomous vehicle. 
(See at least Para. 0020).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoon to incorporate the teachings of Abari to include wherein the vehicle is an autonomous vehicle in order to create a more robust vehicle system, since self-driving cars can be trained to be safer than human drivers. “Autonomous vehicles may use a LiDAR sensor to obtain depth profiles of the environment, an optical camera to obtain image profiles of the environment in order to help navigate the vehicle around the environment, radar antenna to detect and estimate the shape of objects near the vehicle, and various other sensors on the vehicle to collect information about the vehicle and its surroundings.” (Para. 0003, Abari). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon and Lee in view of Oba Satoru JP2013027234A (henceforth Satoru) and Mineta US20110246019A1.

Regarding claim 6,
Hoon and Lee discloses the limitations as recited above in claims 1 and 3. Hoon does not specifically state wherein the map information includes a position of a replenishing station. However, Satoru teaches:
wherein the map information includes a position of a replenishing station
(See Para. 0024, “a second user interface for guiding information on a charging facility for charging”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoon to incorporate the teachings of Satoru to include wherein the map information includes a position of a replenishing station when it is not possible to travel the travel route to the destination with the amount of power allocated to the electric vehicle (See Para. 0025, Satoru). This would create a more robust system by insuring that the user can make it to their destination by providing a replenishing station on the way to the destination.

Hoon does not specifically state wherein the map information includes information on an energy consumed or recovered by traveling. 
However, Mineta teaches:
wherein the map information includes information on an energy consumed or recovered by traveling.
(See Fig. 5 and Para. 0076. Fig. 5 shows the state of charge (i.e. level of charge of an electric battery relative to its capacity) of vehicle 200 by traveling along the map.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoon to incorporate the teachings of Mineta to include wherein the map information includes information on an energy consumed in order to make an “energy map” that can provide information about the use or transformation of various types of energy as a vehicle travels on various roadways (Para. 0045, Mineta). Furthermore, “by making energy level measurements at multiple different locations associated with the nodes of various roadway segments, a service provider can determine energy consumption and/or recharging information for multiple roadway segments to be stored in an energy map.” (Para. 0072, Mineta).

Regarding claim 7,
Hoon does not specifically state wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan including a replenishing plan at the replenishing station and a generation plan to generate electric power. However, Satoru teaches:
wherein the processor, through execution of the instructions stored in the memory, is further configured to create a travel plan including a replenishing plan at the replenishing station and a generation plan to generate electric power.
(See Para. 0024, “a second user interface for guiding information on a charging facility for charging” (i.e. a replenishing plan at the replenishing station). Further see Para. 0051, “the processing unit 11 searches a charging facility in a range capable of traveling by the amount of electric power (AKW) allocated to traveling to the destination from the traveling route set by the navigation unit 18” The travel plan further includes a generation plan (i.e. a plan wherein the charging facility is in a range capable of traveling by the amount of electric power allocated in order to charge the vehicle.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoon to incorporate the teachings of Satoru to include “to create a travel plan including a replenishing plan at the replenishing station and a generation plan to generate electric power” in order to travel the travel route to the destination when the amount of power allocated to the electric vehicle is not sufficient to make it to the destination (See Para. 0025, Satoru). This would create a more robust system by insuring that the user can make it to their destination by providing a travel plan to a charging facility on the way to the destination.


Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The limitation of claim 12: wherein when the plan creation apparatus is mounted on a hydrogen vehicle, the processor, through execution of the instructions stored in the memory, is further configured to create the travel plan, including a travel route, a power generation plan, a water generation plan, and a travel method, wherein the travel plan ensures the electric power supplied to the vehicle is secured, and the travel plan is further based on the demand for electric power, a demand for water, information on positions of replenishing stations of hydrogen, electric power, and water, the power generation rate and the water generation rate due to hydrogen consumption, the full capacity and the power storage amount of a battery of the vehicle, and the full capacity and a storage amount of water in a tank of the vehicle. (This limitation includes creating the travel plan, including a travel route, a power generation plan, a water generation plan, and a travel method, in which the electric power supplied to the vehicle is secured, and which is further based on the demand for electric power, a demand for water, information on positions of replenishing stations of hydrogen, electric power, and water, the power generation rate and the water generation rate due to hydrogen consumption, the full capacity and the power storage amount of a battery of the vehicle, and the full capacity and a storage amount of water in a tank of the vehicle. This limitation, and in combination with the limitations of independent claim 1 is not anticipated nor made obvious by the prior art on record.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669